DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,276,190. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 11,276,190 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear to one of ordinary sill in the art prior to the effective filing date of the invention that all the elements of the application claim 1 are to be found in patent claim 1 as the application claim 1 fully encompasses patent claim 1. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,276,190. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 9 of the instant application correspond across the column to the like lettered elements of claim 11 of patent 11,276,190 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear to one of ordinary sill in the art prior to the effective filing date of the invention that all the elements of the application claim 9 are to be found in patent claim 11 as the application claim 9 fully encompasses patent claim 11. The difference between the application claim 9 and the patent claim 11 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 11 of the patent is in effect a “species” of the “generic" invention of the application claim 9.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 9 is anticipated by claim 11 of the patent, it is not patentably distinct from claim 11 of the patent.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,276,190. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 15 of the instant application correspond across the column to the like lettered elements of claim 11 of patent 11,276,190 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear to one of ordinary sill in the art prior to the effective filing date of the invention that all the elements of the application claim 15 are to be found in patent claim 11 as the application claim 9 fully encompasses patent claim 11. The difference between the application claim 9 and the patent claim 11 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 11 of the patent is in effect a “species” of the “generic" invention of the application claim 15.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 15 is anticipated by claim 11 of the patent, it is not patentably distinct from claim 11 of the patent.

Application 17/589,459
Patent 11,276,190 - Application 16/859,468
1. A method, 

(a) executed by one or more processors, the method comprising: 

(b) displaying an image depicting an environment; 

(c) receiving user input of a first location and a second location in the image, the first and second locations each comprising image coordinates, and the first and second locations indicating a direction of depth in the environment depicted in the image; 

(d+e) generating a depth map for the image based at least in part on the first and second locations; 

(f) and storing the depth map.
1. A method comprising: 

(a) storing, on a user device, a first neural network and a second neural network, the first neural network in use outputting into the second neural network; 

(b) identifying, on the user device, an image depicting an environment; 

(c) receiving, by the user device, an ordinal pair indicating a direction of depth in the environment depicted in the image; 

(d) generating, on the user device, an initial depth map from the image using the first neural network; 

(e) generating, on the user device, an updated depth map by inputting the received ordinal pair and the initial depth map into the second neural network; 

(f) and storing the updated depth map.
9. A system comprising: 

(a) one or more processors of a machine; and a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the machine to perform operations comprising: 

(b) displaying an image depicting an environment; 

(c) receiving user input of a first location and a second location in the image, the first and second locations each comprising image coordinates, and the first and second locations indicating a direction of depth in the environment depicted in the image; 


(d) generating a depth map for the image based at least in part on the first and second locations; 

(e) and storing the depth map in the memory.
11. A system comprising: 

(a) one or more processors of a machine; and a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the machine to perform operations comprising: storing, in the memory, a first neural network and a second neural network, the first neural network in use outputting into the second neural network; 

(b) identifying, in the memory, an image depicting an environment; 

(c) receiving an ordinal pair indicating a direction of depth in the environment depicted in the image; generating an initial depth map from the image using the first neural network; 

(d) generating an updated depth map by inputting the received ordinal pair and the initial depth map into the second neural network; 

(e) and storing the updated depth map in the memory.
15. A non-transitory machine-readable medium, the machine-readable medium including instructions that when executed by a computer, cause the computer to perform operations comprising: 

(a) displaying an image depicting an environment; 

(b) receiving user input of a first location and a second location in the image, the first and second locations each comprising image coordinates, and the first and second locations indicating a direction of depth in the environment depicted in the image; 

(c) generating a depth map for the image based at least in part on the first and second locations; and 

(d) storing the depth map.
11. A system comprising: one or more processors of a machine; and 

a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the machine to perform operations comprising: storing, in the memory, a first neural network and a second neural network, the first neural network in use outputting into the second neural network; 

 (a+b) identifying, in the memory, an image depicting an environment; receiving an ordinal pair indicating a direction of depth in the environment depicted in the image; generating an initial depth map from the image using the first neural network; 

(c) generating an updated depth map by inputting the received ordinal pair and the initial depth map into the second neural network; 

(d) and storing the updated depth map in the memory





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka et al. (U. S. Patent Application Publication 2013/0329068 A1, hereafter ‘068) and in view of Anderson et al. (U. S. Patent Application Publication 2014/0282278 A1, hereafter ‘278).

Regarding claim 1, Hamanaka teaches a method (‘068; ¶ 0002; method), executed by one or more processors (‘068; fig. 1, elements 104 and 108; ¶ 0090; ¶ 0092; graphics processor and CPU), the method comprising: displaying an image depicting an environment (‘068; fig. 15B; ¶ 0215-0216; image of a target scene captured by the device identified for display to the user on display 105 shown in fig. 1); generating a depth map for the image based at least in part on the first and second locations (‘068; ¶ 0445; a depth map); and storing the depth map (‘068; ¶ 0445; ¶ 0445; depth map is stored in one of the memories of the device incorporating the one or more processor cited above) but does not teach receiving user input of a first location and a second location in the image, the first and second locations each comprising image coordinates, and the first and second locations indicating a direction of depth in the environment depicted in the image.
Anderson, working in the same field of endeavor, however, teaches receiving user input of a first location and a second location in the image, the first and second locations each comprising image coordinates (‘278; fig. 4, element 402; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing ordinal pair actions that denote direction which is associated with a direction of depth; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application), and the first and second locations indicating a direction of depth in the environment depicted in the image (‘278; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing ordinal pair actions that denote direction which is associated with a direction of depth; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application) for the benefit of enabling the user to provide z-axis or depth control input to an imaging application through interaction with a displayed image.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Anderson for capturing a user input indicating a direction of depth in a displayed image to control an application with the active image depth prediction with the multi-viewpoint user device display methods and systems as taught by Hamanaka for the benefit of enabling the user to provide z-axis or depth control input to an imaging application using an advanced gesture recognition system.

Regarding claim 2, Hamanaka and Anderson teach the method of claim 1 and further teach wherein generating the depth map comprises: generating an initial depth map from the image (‘068; ¶ 0445; generating a depth map upon triggered by a capturing an image); and generating a modified depth map from the initial depth map and the first and second locations (‘068; ¶ 0110-0118; ¶ 0445; generates a modified image responsive to the user input and the updated depth map).

Regarding claim 3, Hamanaka and Anderson teach the method of claim 2 and further teach the method as further comprising: receiving user input of image coordinates for a third location and a fourth location in the image (‘278; fig. 4, element 402; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing ordinal pair actions that denote direction which is associated with a direction of depth; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application), the third and fourth locations each comprising image coordinates, and the third and fourth locations indicating a second direction of depth in the environment depicted in the image (‘068; ¶ 0110-0118; ¶ 0445; generates a modified image responsive to the user input and the updated depth map); and refining the modified depth map using the third and fourth locations (‘068; ¶ 0110-0118; ¶ 0445; generates a modified image responsive to the user input and the updated depth map).

Regarding claim 4, Hamanaka and Anderson teach the method of claim 1 and further teach the method as further comprising: generating a vector between the first location and the second location, the direction of the vector between the first location and the second location being defined by a sequence of user input of the first location and the second location (‘278; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing a vector between the first location and the second location, the direction of the vector between the first location and the second location being defined by a sequence of user input of the first location and the second location; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application).

Regarding claim 5, Hamanaka and Anderson teach the method of claim 1 and further teach the method as further comprising: displaying an arrow connecting the first location and the second location, the direction of the arrow indicating the direction of depth in an area of the image between the first location and the second location (‘278; ¶ 0035; a cursor that corresponds to the swiping gesture indicative of the depth magnitude and direction desired by the user).

Regarding claim 6, Hamanaka and Anderson teach the method of claim 1 and further teach the method as further comprising removing a background area in the image based on the depth map, to generate a modified image (‘068; ¶ 0447-0449; depth map processed to extract or classify background areas, and in a person mode, refocusing to background to generate a modified image to essentially remove the background area in the image based on the depth map).

Regarding claim 7, Hamanaka and Anderson teach the method of claim 6 and further teach the method as further comprising: applying an image effect to the removed background area of the image (‘068; ¶ 0447-0449; depth map processed to extract or classify background areas, and in a person mode, refocusing to background to generate a modified image to essentially remove the background area in the image based on the depth map).

Regarding claim 8, Hamanaka and Anderson teach the method of claim 1 and further teach wherein the user input of the first location and the second location in the image is a swipe gesture on a touchscreen between the first location and the second location, the direction of depth being indicated by a direction of the swipe gesture (‘278; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing a vector between the first location and the second location, the direction of the vector between the first location and the second location being defined by a sequence of user input of the first location and the second location; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application).

Regarding claim 9, Hamanaka teaches a system (‘068; fig. 1; ¶ 0010; ¶ 0013; ¶ 0086; image processing apparatus or system) comprising: one or more processors (‘068; fig. 1, elements 104 and 108; ¶ 0090; ¶ 0092; graphics processor and CPU) of a machine (‘068; fig. 1; ¶ 0013; ¶ 0086; image processing apparatus or machine); and a memory (‘068; fig. 1, elements 102 – RAM, 107 – Flash ROM, 109 – external memory; ¶ 0161; program stored in memory) storing instructions (‘068; fig. 1, elements 102 – RAM, 107 – Flash ROM, 109 – external memory; ¶ 0161; program stored in memory) that, when executed by at least one processor among the one or more processors (‘068; fig. 1, elements 104 and 108; ¶ 0090; ¶ 0092; graphics processor and CPU), cause the machine (‘068; fig. 1; ¶ 0013; ¶ 0086; image processing apparatus or machine) to perform operations comprising: displaying an image depicting an environment (‘068; fig. 15B; ¶ 0215-0216; image of a target scene captured by the device identified for display to the user on display 105 shown in fig. 1); but does not teach receiving user input of a first location and a second location in the image, the first and second locations each comprising image coordinates, and the first and second locations indicating a direction of depth in the environment depicted in the image; generating a depth map for the image based at least in part on the first and second locations; and storing the depth map in the memory.
Anderson, working in the same field of endeavor, however, teaches receiving user input of a first location and a second location in the image, the first and second locations each comprising image coordinates (‘278; fig. 4, element 402; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing ordinal pair actions that denote direction which is associated with a direction of depth; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application), and the first and second locations indicating a direction of depth in the environment depicted in the image (‘278; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing ordinal pair actions that denote direction which is associated with a direction of depth; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application) for the benefit of enabling the user to provide z-axis or depth control input to an imaging application through interaction with a displayed image.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Anderson for capturing a user input indicating a direction of depth in a displayed image to control an application with the active image depth prediction with the multi-viewpoint user device display methods and systems as taught by Hamanaka for the benefit of enabling the user to provide z-axis or depth control input to an imaging application using an advanced gesture recognition system.

Regarding claim 10, Hamanaka and Anderson teach The system of claim 9 and further teach wherein generating the depth map comprises: generating an initial depth map from the image (‘068; ¶ 0445; generating a depth map upon triggered by a capturing an image); and generating a modified depth map from the initial depth map and the first and second locations (‘068; ¶ 0110-0118; ¶ 0445; generates a modified image responsive to the user input and the updated depth map).

Regarding claim 11, Hamanaka and Anderson teach The system of claim 10 and further teach wherein the operations further comprise: receiving user input of image coordinates for a third location and a fourth location in the image (‘278; fig. 4, element 402; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing ordinal pair actions that denote direction which is associated with a direction of depth; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application), the third and fourth locations each comprising image coordinates, and the third and fourth locations indicating a second direction of depth in the environment depicted in the image (‘068; ¶ 0110-0118; ¶ 0445; generates a modified image responsive to the user input and the updated depth map); and refining the modified depth map using the third and fourth locations (‘068; ¶ 0110-0118; ¶ 0445; generates a modified image responsive to the user input and the updated depth map).

Regarding claim 12, Hamanaka and Anderson teach the system of claim 9 and further teach wherein the operations further comprise: generating a vector between the first location and the second location, the direction of the vector between the first location and the second location being defined by a sequence of user input of the first location and the second location (‘278; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing a vector between the first location and the second location, the direction of the vector between the first location and the second location being defined by a sequence of user input of the first location and the second location; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application).

Regarding claim 13, Hamanaka and Anderson teach the system of claim 9 and further teach wherein the operations further comprise: displaying an arrow connecting the first location and the second location, the direction of the arrow indicating the direction of depth in an area of the image between the first location and the second location (‘278; ¶ 0035; a cursor that corresponds to the swiping gesture indicative of the depth magnitude and direction desired by the user).

Regarding claim 14, Hamanaka and Anderson teach the system of claim 9 and further teach wherein the operations further comprise: removing a background area in the image based on the depth map, to generate a modified image (‘068; ¶ 0447-0449; depth map processed to extract or classify background areas, and in a person mode, refocusing to background to generate a modified image to essentially remove the background area in the image based on the depth map).

Regarding claim 15, Hamanaka teaches a non-transitory machine-readable medium (‘068; ¶ 0546), the machine-readable medium including instructions (‘068; ¶ 0546) that when executed by a computer, cause the computer to perform operations (‘068; ¶ 0546) comprising: displaying an image depicting an environment (‘068; fig. 15B; ¶ 0215-0216; image of a target scene captured by the device identified for display to the user on display 105 shown in fig. 1); generating a depth map for the image based at least in part on the first and second locations (‘068; ¶ 0445; a depth map); and storing the depth map (‘068; ¶ 0445; ¶ 0445; depth map is stored in one of the memories of the device incorporating the one or more processor cited above) but does not teach receiving user input of a first location and a second location in the image, the first and second locations each comprising image coordinates, and the first and second locations indicating a direction of depth in the environment depicted in the image.
Anderson, working in the same field of endeavor, however, teaches receiving user input of a first location and a second location in the image, the first and second locations each comprising image coordinates (‘278; fig. 4, element 402; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing ordinal pair actions that denote direction which is associated with a direction of depth; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application), and the first and second locations indicating a direction of depth in the environment depicted in the image (‘278; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing ordinal pair actions that denote direction which is associated with a direction of depth; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application) for the benefit of enabling the user to provide z-axis or depth control input to an imaging application through interaction with a displayed image.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Anderson for capturing a user input indicating a direction of depth in a displayed image to control an application with the active image depth prediction with the multi-viewpoint user device display methods and systems as taught by Hamanaka for the benefit of enabling the user to provide z-axis or depth control input to an imaging application using an advanced gesture recognition system.

Regarding claim 16, Hamanaka and Anderson teach the machine-readable medium of claim 15 and further teach wherein the operations further comprise: generating an initial depth map from the image (‘068; ¶ 0445; generating a depth map upon triggered by a capturing an image); and generating a modified depth map from the initial depth map and the first and second locations (‘068; ¶ 0110-0118; ¶ 0445; generates a modified image responsive to the user input and the updated depth map).

Regarding claim 17, Hamanaka and Anderson teach the machine-readable medium of claim 16 and further teach wherein the operations further comprise: receiving user input of image coordinates for a third location and a fourth location in the image (‘278; fig. 4, element 402; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing ordinal pair actions that denote direction which is associated with a direction of depth; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application), the third and fourth locations each comprising image coordinates, and the third and fourth locations indicating a second direction of depth in the environment depicted in the image (‘068; ¶ 0110-0118; ¶ 0445; generates a modified image responsive to the user input and the updated depth map); and refining the modified depth map using the third and fourth locations (‘068; ¶ 0110-0118; ¶ 0445; generates a modified image responsive to the user input and the updated depth map).

Regarding claim 18, Hamanaka and Anderson teach the machine-readable medium of claim 15 and further teach wherein the operations further comprise: generating a vector between the first location and the second location, the direction of the vector between the first location and the second location being defined by a sequence of user input of the first location and the second location (‘278; ¶ 0031; hand movement similar to a touch gesture, such as tapping, swiping, pinching, spreading - providing a vector between the first location and the second location, the direction of the vector between the first location and the second location being defined by a sequence of user input of the first location and the second location; ¶ 0028; input gesture and depth information is provided to the user interface command module to control the application).

Regarding claim 19, Hamanaka and Anderson teach the machine-readable medium of claim 15 and further teach wherein the operations further comprise: displaying an arrow connecting the first location and the second location, the direction of the arrow indicating the direction of depth in an area of the image between the first location and the second location (‘278; ¶ 0035; a cursor that corresponds to the swiping gesture indicative of the depth magnitude and direction desired by the user).

Regarding claim 20 Hamanaka and Anderson teach the machine-readable medium of claim 15, wherein the operations further comprise: removing a background area in the image based on the depth map, to generate a modified image (‘068; ¶ 0447-0449; depth map processed to extract or classify background areas, and in a person mode, refocusing to background to generate a modified image to essentially remove the background area in the image based on the depth map); and applying an image effect to the removed background area of the image (‘068; ¶ 0447-0449; depth map processed to extract or classify background areas, and in a person mode, refocusing to background to generate a modified image to essentially remove the background area in the image based on the depth map).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613